1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***
      ERNEST GUARDADO,
6
                            Plaintiff,
7                                                           2:17-cv-01072-JAD-VCF
      vs.                                                   ORDER
8     STATE OF NEVADA ex rel,
9                           Defendants.

10

11           Before the court is the Motion for Extension of Time to Submit Proposed Stipulation to Dismiss
12   (ECF NO. 80).
13           The parties have reached a settlement and Defendants request an additional 45 days to submit a
14   proposed stipulation and order to dismiss so the parties can finalize the terms of the settlement agreement.
15   Id. at 2.
16           Accordingly,
17           IT IS HEREBY ORDERED that is the Motion for Extension of Time to Submit Proposed
18   Stipulation to Dismiss (ECF NO. 80) is GRANTED.
19           IT IS FURTHER ORDERED that the proposed stipulation and order to dismiss must be filed on
20   or before November 21, 2019.
21           IT IS FURTHER ORDERED that the status hearing scheduled for October 7, 2019, is VACATED
22   and RESCHEDULED to 10:00 AM, November 25, 2019, in Courtroom 3D.
23           DATED this 7th day of October, 2019.
                                                                  _________________________
24
                                                                  CAM FERENBACH
25
                                                                  UNITED STATES MAGISTRATE JUDGE
